 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 2965 
 
AN ACT 
To amend the Small Business Act with respect to the Small Business Innovation Research Program and the Small Business Technology Transfer Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Don’t Ask, Don’t Tell Repeal Act of 2010.
2.Department of Defense policy concerning homosexuality in the Armed Forces
(a)Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. 654
(1)In generalOn March 2, 2010, the Secretary of Defense issued a memorandum directing the Comprehensive Review on the Implementation of a Repeal of 10 U.S.C. 654 (section 654 of title 10, United States Code).
(2)Objectives and scope of reviewThe Terms of Reference accompanying the Secretary’s memorandum established the following objectives and scope of the ordered review:
(A)Determine any impacts to military readiness, military effectiveness and unit cohesion, recruiting/retention, and family readiness that may result from repeal of the law and recommend any actions that should be taken in light of such impacts.
(B)Determine leadership, guidance, and training on standards of conduct and new policies.
(C)Determine appropriate changes to existing policies and regulations, including but not limited to issues regarding personnel management, leadership and training, facilities, investigations, and benefits.
(D)Recommend appropriate changes (if any) to the Uniform Code of Military Justice.
(E)Monitor and evaluate existing legislative proposals to repeal 10 U.S.C. 654 and proposals that may be introduced in the Congress during the period of the review.
(F)Assure appropriate ways to monitor the workforce climate and military effectiveness that support successful follow-through on implementation.
(G)Evaluate the issues raised in ongoing litigation involving 10 U.S.C. 654.
(b)Effective dateThe amendments made by subsection (f) shall take effect 60 days after the date on which the last of the following occurs:
(1)The Secretary of Defense has received the report required by the memorandum of the Secretary referred to in subsection (a).
(2)The President transmits to the congressional defense committees a written certification, signed by the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff, stating each of the following:
(A)That the President, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff have considered the recommendations contained in the report and the report’s proposed plan of action.
(B)That the Department of Defense has prepared the necessary policies and regulations to exercise the discretion provided by the amendments made by subsection (f).
(C)That the implementation of necessary policies and regulations pursuant to the discretion provided by the amendments made by subsection (f) is consistent with the standards of military readiness, military effectiveness, unit cohesion, and recruiting and retention of the Armed Forces.
(c)No immediate effect on current policySection 654 of title 10, United States Code, shall remain in effect until such time that all of the requirements and certifications required by subsection (b) are met. If these requirements and certifications are not met, section 654 of title 10, United States Code, shall remain in effect.
(d)BenefitsNothing in this section, or the amendments made by this section, shall be construed to require the furnishing of benefits in violation of section 7 of title 1, United States Code (relating to the definitions of marriage and spouse and referred to as the Defense of Marriage Act).
(e)No private cause of actionNothing in this section, or the amendments made by this section, shall be construed to create a private cause of action.
(f)Treatment of 1993 policy
(1)Title 10Upon the effective date established by subsection (b), chapter 37 of title 10, United States Code, is amended—
(A)by striking section 654; and
(B)in the table of sections at the beginning of such chapter, by striking the item relating to section 654.
(2)Conforming amendmentUpon the effective date established by subsection (b), section 571 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note) is amended by striking subsections (b), (c), and (d). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
